DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "a plurality of ring gears meshed with the sun and ring gear" in line 4.  Neither the specification nor the drawings support this limitation.  Examiner believes this should recite –a plurality of planet gears--.
Claim 15 recites the limitation “a planet carrier supporting and rotatable with the ring gears” in lines 4-5.  Neither the specification nor the drawings support this limitation.  Examiner believes “ring gears” should be amended to –planet gears--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FICKEL et al. (US 8,876,643).
Regarding claim 15, FICKEL discloses a drive apparatus for a motor vehicle, comprising: a drive shaft rotatable about a center axis (in line with shafts 4a and 4b) for being driven by a drive motor (3); a planetary gear set including a sun gear (6) rotatable with the drive shaft, a ring gear (9) disposed about the sun gear, a plurality of planet gears (8) meshed with the sun gear and the ring gear, and a planet carrier (7) supporting and rotatable with the planet gears; and a differential (4) including at least one differential gear mounted within the planet carrier and rotatable with the planet carrier about the drive shaft.
Regarding claim 16, FICKEL discloses the differential (4) further includes a left side gear (@ 4a) and a right side gear (@ 4b) each meshed with the at least one differential gear and rotatable about the center axis, and wherein a left output spur gear (@ 4c) receives torque from the left side gear and a right output spur gear (@ 4d) receives torque from the right side gear.
Regarding claim 17, FICKEL discloses the left and right side gears of the differential are each rotatable about an axis extending radially from the center axis.
Regarding claim 22, FICKEL discloses the planet carrier (7) forms a differential housing of the differential (4).
Allowable Subject Matter
Claims 1-4, 6, and 8-12 are allowed.
Claims 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 15-17 and 22 have been considered but are moot because the new ground of rejection does not rely on any matter specifically challenged in the argument.  The claims are new, and were not previously examined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/               Primary Examiner, Art Unit 3659